Citation Nr: 1710647	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  03-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to in-service exposure to herbicides, asbestos, and unspecified chemicals and fumes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959 and from December 1959 to July 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
The Veteran testified in July 2015 before the undersigned. A transcript of the hearing was created and is of record in Virtual VA. 

In August 2016 the Board remanded the issue for consideration of newly submitted medical records by the AOJ. The case has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the Veteran submitted a March 2017 informal notice of disagreement with the February 2017 rating decision's denial of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and which proposed to reduce the evaluation for residuals of prostate cancer.  The RO should invite the Veteran to submit a formal notice of disagreement (i.e., VA Form 21-0958, Notice of Disagreement), and provide the appellant with the requisite form to do so.


FINDINGS OF FACT

The weight of the credible and probative evidence is in equipoise as to whether the chronic rhinitis and reactive airway disease began in service or was caused by an in-service event or illness.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, reactive airway disease with chronic rhinitis were incurred inservice. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a respiratory disorder which began in active-duty service, as a result of exposure to herbicides, asbestos or paint fumes. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran has been diagnosed with several respiratory disorders, to include asthma, chronic obstructive pulmonary disease, chronic bronchitis, chronic rhinitis and reactive airway disease. He credibly testified at his July 2015 Board hearing that as a storekeeper his assigned duties included staffing a paint locker and that he frequently had to leave the room due to the strength of fumes in the locker and adjoining areas. The Veteran asserts that it was during such assignment that he developed difficulty breathing. 

The Veteran's contentions of breathing difficulties during service are supported by several notations in the service medical records. For example, in August 1973, the Veteran reported a history of throat trouble and sinusitis, and in April 1976, he reported a history of chronic colds.  The service medical records do record multiple episodes where the appellant was treated for a cold or an upper respiratory infection.  In his July 1977 retirement medical history he reported a history of chronic or frequent colds, and sinusitis.  At that time the claimant described his health as questionable.  Physical examination revealed clinically normal lungs and chest. 

Treatment records after service also support ongoing respiratory difficulties. In October 1983, he was treated for an upper respiratory infection.  An August 1987 exam noted a complaint of shortness of breath, and in March 2004, a chest x-ray showed multiple small pleural nodules, primarily in the left chest, with a notation that such nodules could be a result of occupational exposure. 

With regard to the causal relationship or "nexus" element between any current respiratory disorder and service, the Veteran has submitted private medical opinions dated April 2011 and September 2015 from Dr. G., a board-certified pulmonologist. Both opinions are substantially similar in content. Dr. G. related that he treated the Veteran for respiratory problems for many years, and had reviewed the appellant's chemical exposure during service. Dr. G. opined the Veteran's chronic rhinitis and reactive airway disease were at least as likely as not related to military service. While Dr. G. did not have access to the claims file, the Board finds that his opinion is based on a reasonably accurate understanding of the Veteran's medical history, and his finding is entitled to probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that a medical opinion may not be discounted solely because the examiner did not review the claims file). 

In contrast, a September 2014 VA examination, conducted by a nurse practitioner, provided a negative etiological opinion. The nurse practitioner stated there was no evidence of chronic lung disease during service, and that the Veteran's respiratory disorders were not correlated with Agent Orange or asbestos exposure. A September 2015 Board remand found that opinion inadequate and ordered an addendum. 

In a December 2015 addendum opinion, prepared by a staff physician, the examiner again found no support for linking the Veteran's respiratory disorders to service. That examiner relied on the fact that the respiratory condition was not characterized as "chronic" during service and that post-service treatment records did not document a connection between the disorders and chemical exposure. The examiner opined that Dr. G.'s opinion did not match the actual service records, without elaboration as to which records were contradictory. The December 2015 examiner acknowledged that March 2004 x-rays showed pulmonary nodules, but stated that more recent x-rays did not. He opined that no documentation supported a relationship between pulmonary nodules and service or toxic exposure.

The Board finds that the September 2014 VA examination and the December 2015 addendum do not outweigh the opinion offered by Dr. G., who is a board certified pulmonary specialist.  Where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown. 7 Vet. App. 429, 433 (1995).   The Board further notes that the September 2014 VA examination failed to take account of the Veteran's competent reports of exposure to paint fumes during service, nor did such opinion address the contrary opinion of the Veteran's private doctor. The December 2015 addendum listed consideration of some overlooked evidence, but dismissed positive evidence solely on the basis of the absence of contemporaneous medical documentation. The Court, however, held in Dalton v. Nicholson, 21 Vet. App. 23 (2007) that a VA examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion. As such, the Board apportions low probative value to both VA examinations of record with regard the etiology of the Veteran's respiratory disorders. 

The Board assigns greater probative weight to the opinion of Dr. G. in favor of service connection for reactive airway disease with chronic rhinitis, as well as the competent lay testimony of the Veteran. In so doing, the Board notes that no medical opinion of record suggests that any other respiratory condition, to include chronic obstructive pulmonary disorder or bronchitis, is related to the Veteran's exposure to paint fumes, or any other in-service event or illness. As such, viewing all evidence in the light most favorable to the Veteran, the Board finds that service connection for reactive airway disease with chronic rhinitis is warranted.


ORDER

Entitlement to service connection for reactive airway disease with chronic rhinitis is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


